Citation Nr: 1818085	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-41 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for coronary artery disease from December 18, 2002, to December 28, 2009.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran had honorable active duty service in the United States Army from June 1967 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for coronary artery disease and assigned a 10 percent disability evaluation, from December 18, 2002, to December 27, 2009, and a 100 percent disability evaluation from December 28, 2009.  The rating decision was granted pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The December 18, 2002, effective date was assigned based on the earliest evidence received by VA showing a diagnosis of his heart disorder.  See VA Training Letter 10-04 (February 10, 2011). 

In his July 2011 Notice of Disagreement, the Veteran disagreed with the 10 percent disability evaluation assigned for the period prior to December 28, 2009.  In a February 2013 rating decision, the disability evaluation was reduced to 30 percent, effective May 1, 2013.  In a June 2016 rating decision, a 60 percent disability evaluation was awarded, effective August 14, 2015. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the issue was characterized as entitlement to an earlier effective date for a rating in excess of 10 percent for the period from December 18, 2002, to December 28, 2009.  The Board notes that this matter is correctly characterized on the title page as one for an initial rating in excess of 10 percent for the period from December 18, 2002, to December 28, 2009. 
Additionally, the Veteran and his representative clearly limited his appeal for an increased evaluation to the period from December 18, 2002, to December 28, 2009, and as such, the Board will limit its consideration accordingly.

In August 2017, the Board remanded the case for additional development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

From December 18, 2002, to December 28, 2009, the Veteran's coronary artery disease was manifested by an exercise stress test without evidence of ischemia at 89 percent of max predicted heart rate, preserved ejection fraction, and assessments of symptoms of  angina, fatigue, shortness of breath with exertion, and dizziness;         there was no evidence of acute congestive heart failure, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 


CONCLUSION OF LAW

From December 18, 2002, to December 28, 2009, the criteria for an initial evaluation of 30 percent, but no higher, for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in January 2010, prior to the issuance of the November 2010 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  In addition, the Veteran was afforded an opportunity to testify at a videoconference before the undersigned Veterans Law Judge.  Moreover, pursuant to the aforementioned August 2017 Board decision, VA provided the Veteran a retrospective medical opinion to address the criteria under Diagnostic Code 7005 with respect to the period of December 18, 2002, to December 28, 2009.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim for entitlement to an initial evaluation in excess of 10 percent for coronary artery disease for the period of December 18, 2002, to December 28, 2009.  The Board is also unaware of any such records.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

Coronary Artery Disease (CAD)

Service connection was established effective December 18, 2002, and the Veteran's CAD has been evaluated as 10 percent disabling since the effective date to December 27, 2009, under 38 C.F.R. § 4.104, Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease).  

Under Diagnostic Code 7005, a 10 percent evaluation is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where continuous medication is required.  A 30 percent evaluation is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there has been more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent evaluation is warranted for chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions:  The regulations governing the evaluation of cardiovascular disorders provide that even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, metabolic equivalents (METs) testing is required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100 (b).

The Veteran testified, and the evidence of record confirms, that the Veteran visited his private cardiologist at least every six months during the relevant period. The private treatment records document his coronary artery disease symptoms, such as fatigue, angina, shortness of breath, chest pain, and dizziness.  
Private treatment records from the Veteran's private cardiologist, P.M., M.D., dated in October 2001 through December 2007 note assessments of CAD, angina, fatigue, shortness of breath with exertion, and dizziness.  An October 2001 record demonstrates the Veteran had a follow-up appointment with his private cardiologist; the assessment was CAD without subjective complaints.  A September 2003 record demonstrates that the Veteran reported that he was unable to be active because exertion caused him pain; the assessment was CAD and angina.  An October 2003 record demonstrates that the Veteran reported chest pain and shortness of breath; the assessment was CAD. A January 2004 record shows the Veteran reported sharp chest pain; the assessment was CAD status post PTCA/stent.  An October 2004 record shows the Veteran reported chest pain and shortness of breath.  An April 2005 record notes the Veteran reported constant fatigue.  An August 2005 record indicates the Veteran's report of shortness of breath with exertion and fatigue; the assessment was CAD, fatigue, shortness of breath with exertion, and unstable angina.  A November 2005 record notes the Veteran recently had a stent placement; the Veteran reported that he experienced palpitations.  A May 2006 record notes the Veteran's report of dizziness.  A December 2007 record notes the Veteran completed an exercise stress test without evidence of ischemia at 89 percent of the maximum predicted heart rate and no chest pain during the test, there was normal uptake of radioisotope seen within all walls of the left ventricle at rest and stress imaging, there was no evidence of ventricular dilation or abnormal lung uptake, and left ventricular function was normal without segmental wall motion abnormalities with an estimated ejection fraction of 69 percent.  

In a September 2017 retrospective medical opinion, a VA examiner reviewed the record in order to provide an opinion regarding the severity of the Veteran's CAD for the period on appeal.  The examiner stated that the Veteran responded favorably to treatment for his CAD during the 2002 through 2009 interval.  Specifically, the examiner noted a December 2007 private treatment record that documents an exercise stress test, which was performed without evidence of ischemia at 89 percent of the maximum predicted heart rate and preserved ejection fraction.  The examiner noted that while METs were not specified, the successful completion of the exercise stress test supports the fact that the ejection fraction was the most reliable descriptor of the severity of the Veteran's cardiac condition at that time.  The examiner further noted that there was no evidence of dilatation, wall motion abnormalities, or congestive heart failure.  

As above, for the period of December 18, 2002, to December 28, 2009, in order to meet the criteria for the next higher evaluation, or 30 percent, the evidence must show that the Veteran's CAD is manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or that there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  

Ordinarily, a laboratory determination of METs is done via exercise testing.  See 38 C.F.R. § 4.104, Note (2).  However, if that cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. 

In the present case, the record reflects that the Veteran was examined by his private cardiologist consistently throughout the rating period on appeal; however, the Veteran was not examined by VA.  None of the exceptions for METs testing appear to have been operative at the time of the Veteran's private treatment.  There was no evidence that the measured left ventricular ejection fraction was 50 percent or less; no evidence of congestive heart failure; no evidence to permit the assignment of a 100 percent rating on another basis; and no evidence that exercise testing was medically contraindicated.  Under those circumstances, as outlined above, METs should have been determined via exercise testing.  Because that was not done, and because the Veteran asserted that the severity of his condition was not adequately reflected by the 10 percent initial evaluation assigned for the period on appeal, the Board remanded the case for a retrospective opinion.  The September 2017 VA examiner reviewed the record and found that there was no evidence of congestive heart failure and preserved ejection fraction.  The examiner relied on a December 2007 private record that demonstrates the completion of an exercise stress test without evidence of ischemia at 89 percent of the maximum rate, and noted that while METs were not specified, the successful completion of the test supports the finding that the ejection fraction was the most reliable descriptor of the severity of the Veteran's CAD at that time. 

Upon review of the record, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial 30 percent evaluation, but no higher, for the period of December 18, 2002, to December 28, 2009, is warranted.  In this regard, while METs were not documented during the relevant period, nor were they estimated by the September 2017 VA examiner, the evidence shows that the Veteran's service-connected CAD was manifested by assessments of angina, fatigue, shortness of breath with exertion, and dizziness.  The evidence, however, does not show acute congestive heart failure, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, a rating in excess of 30 percent from December 18, 2002, to December 28, 2009, is not warranted. 

Consideration has been given to assigning a staged rating for the period of December 18, 2002, to December 28, 2009; however, at no time during the period in question has the disability warranted more than a 30 percent evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for CAD for the period of December 18, 2002, to December 28, 2009, is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


